Wilson, Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in Manhattan Novelty Corp. et al. v. United States, 32 Cust. Ct. 536, Abstract 58191. The judgment entered therein stated: “* * * ^at the matters be remanded to a single judge pursuant to the provisions of Title 28 U. S. C. § 2636 (d).” ■
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
*424Schedule “A”
Manhattan Novelty Corp.

Remand of Entry protest No. No. Merchandise United States dollars per each

223883-K/l 1436-53 764639 100 pcs. 7 x 50 binoculars with cases
Binoculars_ 12. 50
Carrying cases_ 1. 50 net packed
769064 200 pcs. 7 x 50 binoculars with cases
Binoculars_ 12. 50
Carrying cases_ 1. 50 net packed
Selsi Co., Inc.
223903-K/11466-53 755236 250 pcs. #4762 6 x 15 binoculars with cases
Binoculars_ 5. 75
Carrying eases_ 0. 50 net packed
100 pcs. #7149 6 x 18 binoculars with cases
Binoculars_ 12. 65
Carrying cases_ 1. 00 net packed
100 pcs. #7306 7 x 35 binoculars with cases
Binoculars_ 15. 75
Carrying cases_ 2. 25 net packed
872940 100 pcs. #7306 7 x 35 binoculars with cases
Binoculars_ 16. 25
Carrying cases_ 2. 25 net packed
25 pcs. #7150 7 x 18 binoculars with cases
Binoculars_ 6. 40
Carrying cases_ 1. 00 net packed
100 pcs. #5569e 7 x 50 binoculars with cases
Binoculars_ 13. 10
Carrying cases_ 2. 00 net packed
773926 250 pcs. #5569 7 x 50 binoculars with cases
Binoculars_ 13. 10
Carrying cases_ 1. 50 net packed

*425
United States Remand of Entry dollars per protest No. No. Merchandise each

223903-K/11466-53 715839 10 pcs. 8 x 30 Miralux binoculars with cases
Binoculars_ 37. 20
Carrying cases_ 3. 50 plujs cases & packing
5 pcs. 7 x 50 Noctalux
Binoculars_ 58. 75
Carrying cases_ 4. 50 plus cases & packing
1 pc. 10 x 50 Astrolux
Binocular_ 60. 77
Carrying case_ 4. 50 plus cases & packing
1 pc. 12 x 50 Starlux
Binocular_ 61. 77
Carrying case_ 4. 50 plus cases & packing
1 pc. 16 x 50 Novalux
Binocular_ 63. 30
Carrying case_ 4. 50 plus cases & packing
781260 50 pcs. #7493 7 x 50 binoculars with cases
Binoculars_ 14. 30
Carrying cases_ 2. 00 net packed
50 pcs. #7150 7 x 18 binoculars with eases
Binoculars_ 6. 40
Carrying cases_ 1. 00 net packed
6 pcs. #7392 7 x 50 binoculars with cases
Binoculars_ 19. 00
Carrying cases_ 2. 00 net packed
6 pcs. #7496 6 x 35 binoculars with cases
Binoculars_ 14. 30
Carrying cases_ 1. 50 net packed
716857 25 pcs. #7150 7 x 18 binoculars with cases
Binoculars_ 6. 40
Carrying cases- 1. 00 net packed
200 pcs. #4762 6 x 15 binoculars with cases
Binoculars_ 6. 10
Carrying cases_ 0. 50 net packed

*426
Remand of protest No. United Stales Entry dollars per No. Merchandise each

223903-K/l 1466-53 746010 100 pcs. #5569c 7 x 50 binoculars with, cases
Binoculars_ 12. 95
Carrying cases_ 1. 50 net packed
729838 25 pcs. #7150 7 x 18 binoculars with cases
Binoculars_ 6. 40
Carrying cases_ 1. 00 net packed
100 pcs. #5569c 7 x 50 binoculars with cases
Binoculars_ 13. 40
Carrying cases_ 1. 50 net packed
50 pcs. #6811 8 x 30 binoculars with cases
Binoculars_ 11. 75
Carrying cases_ 1. 25 net packed
Texoma Wholesale Jewelebs, S. H. PoMEBANCE Co., INC.
223907-K/l 1470-53 769910 200 pcs. 7 x 50 binoculars with cases
Binoculars_ 16. 50
Carrying cases_ 2. 50 net packed